United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4170
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Antonio L. McGee, also known as      *
Tonio,                               * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: December 7, 2006
                                Filed: January 8, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio McGee appeals the sentence the district court1 imposed after he
pleaded guilty to conspiracy to possess with intent to distribute more than 50 grams
of crack cocaine, in violation of 21 U.S.C. § 846. For reversal, McGee contends the
district court abused its discretion by imposing a sentence that was greater than
necessary to meet the goals of 18 U.S.C. § 3553(a).



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We reject McGee’s argument. The court noted McGee’s history of selling
crack cocaine, and McGee’s background and failure to avail himself of the
opportunities he had been given to abide by the law; the court explained that, although
the sentence was “stiff,” the court was concerned that McGee might re-offend and
endanger the public. Further, the court stated that the sentence would avoid
sentencing disparities. See 18 U.S.C. § 3553(a)(1) (nature and circumstances of
offense and history and characteristics of defendant), (a)(2)(C) (protect public from
further crimes of defendant), (a)(6) (avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct);
United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (relevant inquiry
is whether court actually considered § 3553(a) factors and whether appellate court’s
review of those factors leads it to conclude that they support finding of
reasonableness); United States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005)
(nothing in § 3553(a) requires “robotic incantations” that each factor was considered).

       Significantly, the 262-month prison sentence was at the low end of the
undisputed Guidelines range, and McGee has not rebutted--nor can we see a basis for
rebutting--the resulting presumption of reasonableness. See United States v. Tobacco,
428 F.3d 1148, 1151 (8th Cir. 2005) (presumptively reasonable sentence can be
unreasonable if district court (1) failed to consider relevant fact that should have
received significant weight; (2) gave significant weight to improper or irrelevant
factor; or (3) considered only appropriate factors, but in weighing those factors
committed clear error of judgment); United States v. Lincoln, 413 F.3d 716, 717-18
(8th Cir.) (sentence within Guidelines range is presumptively reasonable; defendant
bears burden to rebut presumption of reasonableness), cert. denied, 126 S. Ct. 840
(2005).

      Accordingly, we affirm.
                     ______________________________



                                         -2-